DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's amendment filed on 05/19/2021 has been entered.  Claims 1 and 18 have been amended. Claims 4 and 7 has been cancelled. No claims have been added.  Claims 1-3, 5-6 and 8-20 are still pending in this application, with claim 1 being independent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Pub. No. US 2006/0183965 A1 to Kasic, II et al. (hereinafter referred to as “Kasic”), and further in view of United States Patent Application Put. No. US 2018/0050197 A1 to Mazanec (hereinafter referred to as “Mazanec”). 

Referring to claim 1, Kasic discloses an implantable battery device, comprising: a battery (Fig. 2b, device 110 comprises internal battery 140 and power management component 142), a first antenna configured to inductively supply energy from the battery to a first device, and to transmit information received from a processing unit to the first device, a second antenna for wireless communication with a second device (Fig. 2b, device 110 comprises antenna coils 118 and 122, wherein coil 122 is configured 
Referring to claims 2, 3 and 13, Kasic teaches the implantable battery device according to claim 1, wherein the driving unit is configured to control an amplitude of an electromagnetic field emitted from the first antenna  or modulate the amplitude and/or a frequency of the electromagnetic field emitted from the first antenna according to control signals received from the processing unit (e.g. paragraph [0041] “the signal processor 150 utilizes the received microphone output signal for use in generating a drive signal for receipt by the auditory stimulation device 200. In this regard, the signal processor 150 may utilize manufacture specific drive logic and/or circuitry to generate a drive signal that is compatible with a particular auditory stimulation device 200. Such a drive signal, as well as power from the internal battery 140 and/or an external battery 144 may then be wirelessly provided to the auditory stimulation device 200 utilizing the transmitting coil 122”). 
Referring to claims 5 and 14-18, Kasic teaches the implantable battery device according to claims 1, 2, or 3 wherein the processing unit is configured to transmit information to the second device via the second antenna and to obtain a charge state of the battery, and to control the inductive supply 
Referring to claims 6 and 19-20, Kasic discloses the implantable battery device according to claims 1, 2, or 3 wherein the first antenna comprises a magnetically interacting part in a center of the first antenna for alignment of the first antenna with at least one other antenna (e.g. paragraph [0043] “In the present embodiment, the transmitting coil 122 is interconnected to the implant housing 100 via a flexible communications wire 126 to permit the transmitting coil 122 to be more easily positioned relative to the receiving coil 202 of the implant receiver/stimulator 200. Mating magnets 108, 208 may be used to position the coils 122, 202”). 
Referring to claim 8, Kasic discloses the implantable battery device according to claim 1, wherein the battery is a rechargeable battery, and the implantable battery device further comprises a battery charging unit, which is configured to receive energy via the first antenna from another device for recharging the battery (e.g. paragraph [0008] “the power storage device (e.g., one or more batteries) is rechargeable using transcutaneously received signals from an external source. Such signals may include electromagnetic signals (e.g., RF signals) as well as magnetic signals (e.g., inductive signals). Accordingly, the hearing unit may incorporate a receiver (e.g., coil or antenna) to receive such signals and/or a transmitter to transmit signals to an external receiver”; paragraph [0040] “the internal battery 140 is interconnected to the power management unit 142. The power management unit 142 is operative to 
Referring to claims 9-10, Kasic discloses the implantable battery device according to claim 1, wherein the first device is a cochlear implant and the second device is a hearing aid sound processor, wherein the processing unit is configured to process information from the hearing aid sound processor to be transmitted to the cochlear implant(e.g. Fig. 1, paragraphs [0043-0045]) show component 200 as a cochlear implant, and the external unit 160 may be configured for disposition behind the ear of the implant wearer operative to provide programming instructions and/or control instructions to the hearing unit 100).
Referring to claim 11, Kasic discloses a hearing aid sound processor, configured to transmit audio signals to an implantable battery device according to claim 1 using a wireless link (Fig. 2B, components 120 and 154, and paragraph [0041] states “The audio input circuitry 154 is operative to receive an output signal from the implantable microphone 120 and provide this output signal to the signal processor 150. The audio input circuitry 154 may perform various filtering and/or amplification processes on the microphone output signal. In any case, the signal processor 150 utilizes the received microphone output signal for use in generating a drive signal for receipt by the auditory stimulation device 200”). 
Referring to claim 12, Kasic discloses a charging device, configured to charge an implantable battery device according to claim 1 (Fig. 2B, external unit 160, paragraph [0042] states that the external unit 160 includes coil 162 for inductively coupling to the receiving coil 118 of the hearing unit 100, is utilized to provide energy to the hearing unit 100 for use in recharging the battery or batteries of the hearing unit 100). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792